Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2016/0122528 A1) in view of Fuse et al. (US 2017/0306117 A1).
Regarding Claims 1 and 2, Kobayashi discloses a prepreg comprising an epoxy resin composition comprising an epoxy resin, thermoplastic polyamide microparticles, and a curing agent (abstract) wherein the thermoplastic polyamide microparticles would necessarily be fusible.
Kobayashi further discloses the epoxy resin comprises 40-70 mass% polyfunctional amine-type epoxy resin (para 0027), 15-40 mass % difunctional amine type epoxy resin (para 0028), and the remainder can be bisphenol F type epoxy resin (para 0030, line 8) such as JER 806 or JER 807 (para 0035) which the specification of the present invention discloses as being liquid at 25 °C (pg 22). Therefore, the epoxy resin can be 40% polyfunctional amine type epoxy resin, 15% difunctional amine type epoxy resin, and 45% bisphenol F type epoxy resin.
Kobayashi further discloses the prepreg comprises a carbon fiber sheet (paras 0132, 0205).
Kobayashi further discloses the curing agent is diaminodiphenyl sulfone (para 0118, line 6), such as 3,3’-DAS (para 0121, line 5). However, Kobayashi does not disclose the content of 3,3’-DAS as claimed.
Fuse discloses a fiber reinforced composite material (abstract) comprising amine type epoxy resins (para 0024), bisphenol F (para 0033, 0042), thermoplastic particles (0047), and an aromatic amine including diaminodiphenyl sulfone such that the number of moles of active hydrogen contained in the aromatic amine is 1.05 to 2.0 times as large as the number of moles of epoxy groups contained in the entire epoxy resin composition, in order to maintain a desirable crosslink density, elongation percentage, interlayer ductility, compression strength, heat resistance, and viscosity (para 0069).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kobayashi to incorporate the teachings of Fuse to produce the prepreg comprising an amount of 3,3’-DAS (aka aromatic amine) such that the number of moles of active hydrogen contained in the aromatic amine is 1.05 to 2.0 times as large as the number of moles of epoxy groups contained in the entire epoxy resin composition. Doing so would result in desirable crosslink density, elongation percentage, interlayer ductility, compression strength, heat resistance, and viscosity.
Regarding Claim 3, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 1 above. Kobayashi further discloses the 
Regarding Claim 4, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 1 above. Kobayashi further discloses the resin particles are polyamide resin particles (para 0052).
Regarding Claims 5 and 6, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 4 above. Kobayashi further discloses the resin particles preferably have a melting point or glass transition temperature of 140 °C or higher, so that the resin particles will not suffer from deformation during heat-curing and that a stable interlayer thickness will be achieved, making it possible to obtain a fiber-reinforced composite material that has high interlaminar toughness and maintains a compressive strength stably under wet heat conditions (para 0111). 
Regarding Claim 7, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 1 above. Kobayashi further discloses the resin particles are distributed in a higher concentration on the surface of the prepreg than at the inside of the prepreg (para 0136).
Regarding Claim 8, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 1 above. Kobayashi further discloses a 
Regarding Claims 9 and 10, Kobayashi discloses an epoxy resin composition comprising an epoxy resin, thermoplastic polyamide microparticles, and a curing agent (abstract) wherein the thermoplastic polyamide microparticles would necessarily be fusible.
Kobayashi further discloses the epoxy resin comprises 40-70 mass% polyfunctional amine-type epoxy resin (para 0027), 15-40 mass % difunctional amine type epoxy resin (para 0028), and the remainder can be bisphenol F type epoxy resin (para 0030, line 8) such as JER 806 or JER 807 (para 0035) which the specification of the present invention discloses as being liquid at 25 °C (pg 22). Therefore, the epoxy resin can be 40% polyfunctional amine type epoxy resin, 15% difunctional amine type epoxy resin, and 45% bisphenol F type epoxy resin.
Kobayashi further discloses the curing agent is diaminodiphenyl sulfone (para 0118, line 6), such as 3,3’-DAS (para 0121, line 5). However, Kobayashi does not disclose the content of 3,3’-DAS as claimed.
Fuse discloses a fiber reinforced composite material (abstract) comprising amine type epoxy resins (para 0024), bisphenol F (para 0033, 0042), thermoplastic particles (0047), and an aromatic amine such that the number of 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kobayashi to incorporate the teachings of Fuse to produce the epoxy resin composition comprising an amount of 3,3’-DAS (aka aromatic amine) such that the number of moles of active hydrogen contained in the aromatic amine is 1.05 to 2.0 times as large as the number of moles of epoxy groups contained in the entire epoxy resin composition. Doing so would result in desirable crosslink density, elongation percentage, interlayer ductility, compression strength, heat resistance, and viscosity.
Regarding Claim 11, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 9 above. Kobayashi further discloses the bisphenol resin in the epoxy resin composition provides a cured resin having a low water absorption percentage (para 0033). Although there is no disclosure in Kobayashi in view of Fuse of the hardened product of the composition having a 
Regarding Claim 12, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 9 above. Kobayashi further discloses the polyfunctional amine type epoxy resin is preferably selected from tetraglycidyl diaminodiphenyl methane and triglycidyl aminophenol (para 0024)
Regarding Claim 13, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 9 above. Kobayashi does not disclose the polyfunctional amine type epoxy resin is a mixture of tetraglycidyl diaminodiphenyl methane and triglycidyl aminophenol. 
However, “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, it would have been obvious to a person having ordinary skill in the art 
Alternatively, Fuse further discloses the amine type epoxy is one or more selected from a group including tetraglycidyl diaminodiphenyl methane and triglycidyl aminophenol (Claim 13). Given that Fuse discloses using triglycidyl aminophenol and tetraglycidyl diaminodiphenylmethane either alone or in combination, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to use a mixture of triglycidyl aminophenol and tetraglycidyl diaminodiphenylmethane in Kobayashi and thereby arrive at the claimed invention.
Regarding Claim 14, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 9 above. Kobayashi further discloses using only tetraglycidyl diaminodiphenyl methane as the polyfunctional amine epoxy resin (Table 1, para 0164), which therefore meets the claimed mass ratio which does not require any triglycidyl aminophenol.
Regarding Claim 15, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 9 above. Kobayashi further discloses a 
Regarding Claims 16 and 17, Kobayashi discloses a carbon fiber reinforced composite material comprising an epoxy resin composition comprising an epoxy resin, thermoplastic polyamide microparticles, and a curing agent (abstract, para 0139) wherein the thermoplastic polyamide microparticles would necessarily be fusible.
Kobayashi further discloses the epoxy resin comprises 40-70 mass% polyfunctional amine-type epoxy resin (para 0027), 15-40 mass % difunctional amine type epoxy resin (para 0028), and the remainder can be bisphenol F type epoxy resin (para 0030, line 8) such as JER 806 or JER 807 (para 0035) which the specification of the present invention discloses as being liquid at 25 °C (pg 22). Therefore, the epoxy resin can be 40% polyfunctional amine type epoxy resin, 15% difunctional amine type epoxy resin, and 45% bisphenol F type epoxy resin.
Kobayashi further discloses the composite comprises carbon fiber sheets (paras 0132, 0205).
Kobayashi further discloses the composite material if formed by stacking prepreg sheets and curing the epoxy resin (para 0139), the polymer resin particles 
Kobayashi further discloses the curing agent is diaminodiphenyl sulfone (para 0118, line 6), such as 3,3’-DAS (para 0121, line 5). However, Kobayashi does not disclose the content of 3,3’-DAS as claimed.
Fuse discloses a fiber reinforced composite material (abstract) comprising amine type epoxy resins (para 0024), bisphenol F (para 0033, 0042), thermoplastic particles (0047), and an aromatic amine such that the number of moles of active hydrogen contained in the aromatic amine is 1.05 to 2.0 times as large as the number of moles of epoxy groups contained in the entire epoxy resin composition, in order to maintain a desirable crosslink density, elongation percentage, interlayer ductility, compression strength, heat resistance, and viscosity (para 0069).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kobayashi to incorporate the teachings of Fuse to produce the prepreg comprising an amount of 3,3’-DAS (aka aromatic amine) such that the number of moles of active hydrogen contained in the aromatic amine is 1.05 to 2.0 times as large as the number of moles of epoxy groups contained in the entire epoxy resin 
Regarding Claim 18, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 1 above. Kobayashi further discloses the polyfunctional amine type epoxy resin is preferably selected from tetraglycidyl diaminodiphenyl methane and triglycidyl aminophenol (para 0024). Kobayashi further discloses the resin particles are polyamide resin particles (para 0052).
Regarding Claim 19, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 9 above. Kobayashi further discloses the polyfunctional amine type epoxy resin is preferably selected from tetraglycidyl diaminodiphenyl methane and triglycidyl aminophenol (para 0024). Kobayashi further discloses the resin particles are polyamide resin particles (para 0052).
Regarding Claim 20, Kobayashi in view of Fuse discloses all the limitations of the present invention according to Claim 16 above. Kobayashi further discloses the polyfunctional amine type epoxy resin is preferably selected from tetraglycidyl diaminodiphenyl methane and triglycidyl aminophenol (para 0024). .
Response to Arguments
In light of Applicant’s amendment, the 35 USC 112(b) rejection of record is withdrawn.
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not disclose the criticality of the claimed 40 to 60 parts Component (A) and 30 to 45 parts Component (B), relative 100 parts by mass of all epoxy resins in the epoxy resin composition, pointing to the data of Examples 1-8 and 10 in the specification and Experiments 1 and 2 in Nahora’s Declaration, compared to Comparative Examples 1-10.
Specifically, Applicant points to Experiment 1 and Comparative Example 7 to argue the criticality of the lower limit of Component (A). 
However, this is not a one-to-one comparison, because the amounts of Component (B), other epoxies, and Component (C) of Comparative Example 7 are different from the amounts of Experiment 1. There is no evidence that the change in difference between G’-Tg Dry and G’-Tg Wet is due to the amount of Component (A).
Applicant points to Experiment 2 and Comparative Example 8 to argue the criticality of the upper limit of Component (A).
However, this is not a one-to-one comparison, because the amounts of Component (B), other epoxies, and Component (C) of Comparative Example 8 are different from the amounts of Experiment 1. There is no evidence that the change in difference between G’-Tg Dry and G’-Tg Wet is due to the amount of Component (A).
Applicant points to Example 4 and Comparative Examples 1-4 and 7 to argue the criticality of the upper limit of Component (B).
However, Example 4 uses jER604 as Component (B) while Comparative Examples 1-3 use MY0600. Further, Comparative Examples 1-4 and 7 use different amounts of Component (A) and Component (C), and Comparative Examples 1-4 use different amounts of AUMIKAEXCEL 5003P than are used in Example 4. There is no evidence that the change in water absorption rate and difference in G’-Tg Dry and G’-Tg Wet is due to the amount of Component (B).
Further, even if there were a proper side-by-side comparison between Experiment 1 and Comparative Example 7, between Experiment 2 and Comparative Example 8, and between Example 4 and Comparative Examples 1-4 and 7, the data would still not be persuasive given that the data is not 
The examples of Table 3 are prepregs, but the data in this table is not commensurate in scope with the present prepreg claims given that given that there is no data at the upper and lower claimed amount of the sum of components A and B, no data at the upper and lower claimed amount of component A, and no data at the upper claimed amount of component B. Further, the data uses specific chemicals for Component B (i.e. jER604, My0510) and Component E (i.e. SUMIKAEXCEL 5003P, VESTOSINT2158), while the claims broadly recite Component B is any polyfunctional amine epoxy resin and Component E is any fusible thermoplastic resin. Additionally, there are no comparative examples associated with the prepreg and therefore, nothing to compare to inventive examples 9 and 11 in Table 3 in order to establish criticality.
Applicant argues that neither Kobayashi nor Fuse recognizes the significance of the claimed amount of component (A) bisphenol F or the amount of component (B) polyfunctional amine epoxy resin.
However, the fact remains that Kobayashi discloses amounts of bisphenol F and polyfunctional amine epoxy resin that overlap that presently claimed. Therefore, it would have been obvious to one of ordinary skill in the art to use amounts of bisphenol F and polyfunctional amine epoxy resin, including those claimed, absent evidence to the contrary. Given that the data is not persuasive for the reasons set forth above, the rejections are maintained.
Applicant argues that Fuse does not disclose amount of polyfunctional amine epoxy resin as presently claimed.
However, note that while Fuse does not disclose all the features of the present claimed invention, Fuse is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely an aromatic amine including diaminodiphenyl sulfone such that the number of moles of active hydrogen contained in the aromatic amine is 1.05 to 2.0 times as large as the . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/BETHANY M MILLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787